Title: To Thomas Jefferson from Thomas Mann Randolph, 12 December 1822
From: Randolph, Thomas Mann
To: Jefferson, Thomas


Dear Sir
Norfolk
12th Decr 1822
I have to day seen a Mr Mauray of this place who has about 4 or 5 quarter casks, of the Scuppernon wine, 2 Yrs. old, which he says he will sell at 87½¢ a Gall. if you take it all, he brought it in from Carolina for a gentleman of Norfolk, who declined takeing it because it is not sweet—It is very different from that I drank at Monticello, I have therefore obtained a bottle which I shall send by tomorrows Steam Boat to Coln Peyton, with a request to forward it to you as early as possible, the wine is scarcely known here, & there is no one who imports it. I informed you in a former letter that Captn Crane had disposed of all of his Marcella, there is a Mr Gatewood here however, a partner of a house in Mallaga with whom I have had some conversation on the subject of that wine, who says he will import it for you genuine, & of the very best quality, he has sent a considerable quantity to this place, which is said to be the best ever drank here—after recieving the sample of the S. should it please you, I will make whatever arrangements you may direct for sending it to youYrs. very AffectionatelyThomas M. RandolphAs I think it probable my Father will like to take some of this wine I will be much obliged to you to send him a part of the sample.—